Citation Nr: 0844854	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for status post lumbar 
laminectomy with degenerative joint disease and recurrent 
right sciatica, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1989 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2005.  A statement of the case was issued in December 
2005, and a substantive appeal dated in January 2006 was 
received. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears from the veteran's assertions made in a statement 
received in September 2005 and a substantive appeal dated in 
January 2006 that he believes his disability has undergone an 
increase in severity.  The last VA examination was in March 
2005.  Under the circumstances, the Board believes that 
another VA examination is appropriate to fully assist the 
veteran.  VAOPGCPREC 11-95 (1995).  

The Board also notes that during the pendency of this appeal, 
on January 30, 2008, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim for status post lumbar 
laminectomy with degenerative joint 
disease and recurrent right sciatica that 
includes: (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements 
needed for an increased rating if the 
Diagnostic Code contains rating criteria 
that would not be satisfied by 
demonstrating only a general worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life; 
(3) notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should schedule the veteran 
for a VA examination to ascertain the 
current severity of his service-connected 
status post lumbar laminectomy with 
degenerative joint disease and recurrent 
right sciatica.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with this examination.  Ranges of motion 
should be reported together with an 
opinion as to additional functional loss 
(in degrees if possible) due to pain, 
weakness, fatigue and incoordination, 
including any expected additional 
functional loss during flare- ups.  
Neurological findings should also be 
reported, and the examiner should attempt 
to report the number and duration of any 
incapacitating episodes during the 
previous 12 months. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of an increased rating for status 
post lumbar laminectomy with degenerative 
joint disease and recurrent right 
sciatica under all applicable rating 
criteria.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




